This is an appeal from a final decree of a judge of the Probate Court for Bristol County allowing the will of Margaret C. Cabeceiras, late of Fall River. The will left all of her estate to her daughter Irene Cabeceiras, and made mention of three other daughters and five sons, all of whom save for one daughter contested the allowance. The case was tried on the merits, the issues being due execution, soundness of mind, and undue influence. It is before us with a full report of the evidence and a report of material facts. There was a hearing of three days before the judge whose findings, based on conflicting evidence, will not be reversed unless plainly wrong. On an examination of the evidence and the careful report of material facts filed by the judge we cannot say that her action was plainly wrong. No useful purpose would be served by restating the evidence. The decree allowing the will is affirmed.

So ordered.